Citation Nr: 1456119	
Decision Date: 12/22/14    Archive Date: 01/02/15

DOCKET NO.  12-07 664	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska



THE ISSUE

Entitlement to service connection for sinusitis.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Mary E. Rude, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1981 to January 1984.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Regional Office (RO) of the Department of Veterans Affairs (VA) in Lincoln, Nebraska.

The Veteran's Virtual VA electronic claims file and the Veterans Benefits Management System (VBMS) paperless claims processing system have been reviewed in conjunction with the current appeal.  The Virtual VA file contains a July 2014 Appellate Brief, and VBMS contains VA treatment records pertinent to the issue on appeal.


FINDING OF FACT

The preponderance of the probative evidence is against finding that the Veteran has sinusitis or other sinus disorder which is due to a disease or injury in service.


CONCLUSION OF LAW

The criteria for establishing service connection for sinusitis or other sinus disorder have not been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In this case, in a June 2011 letter the Veteran was provided notice regarding what information and evidence is needed to substantiate his claims, including what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  The notice also provided examples of pertinent medical and lay evidence that the Veteran may submit (or ask the Secretary to obtain) relevant to establishing entitlement to a disability evaluation.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The case was last adjudicated in February 2012.

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim.  The information and evidence that have been associated with the claims file include service treatment records, VA and private treatment records, statements submitted by the Veteran, and the report of the July 2011 VA examination.

In sum, the VCAA provisions have been considered and complied with.  The Veteran was notified and aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by submitting evidence and argument.  Thus, the Veteran was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notices is not shown to have affected the essential fairness of the adjudication or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of these matters on the merits.  See Conway, 353 F.3d at 1374; Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

The Veteran is claiming entitlement to service connection for sinusitis.  He has submitted written statements indicating that he first had sinusitis, which eventually progressed in pneumonia, while stationed in Panama between 1981 and 1983.  He stated that since then he has had reoccurring sinus infections, daily sinus pressure, and sinus headaches.  The Veteran's mother submitted a statement in July 2011 describing how the Veteran became very ill with a headache, nausea, and sinus drainage while he was in the service.  She wrote that since his separation, the Veteran has had "sinus attacks" approximately two to three times a week.
 
Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  
To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The Veteran's service treatment records show that in February 1981 he complained of a dental problem related to his right side sinus and reported having occasional sinusitis.  The records also show a follow-up examination in August 1982 for pneumonia.  It was noted that he had taken all medication and was feeling better.  In a June 1988 Reserve examination, the Veteran indicated on the Report of Medical History that he had never had sinusitis or chronic or frequent colds.

The Veteran's private medical records show that in January 1999, he reported having drainage, dizziness, swollen glands, and sinus pressure and pain.  He was diagnosed with sinusitis and upper respiratory infection.  

The Veteran's VA treatment records reveal no diagnoses of sinusitis.  The Veteran's past problems list includes sinusitis and notes treatment for this in 1981.  In November 2004 the Veteran complained of head congestion and drainage.  He was diagnosed with an upper respiratory infection and prescribed medication.  In March 2005 the Veteran reported head congestion with cough and green sputum.  He was again diagnosed with an upper respiratory infection and prescribed medication.  A July 2010 MRI showed mucosal thickening of the ethmoidal cells, maxillary, and sphenoidal sinuses, but no diagnosis related to the sinuses was given.  In July 2011, the Veteran was diagnosed with allergic rhinitis and prescribed Flonase.  An August 2011 EEG had normal findings, and an August 2011 CT scan of the abdomen revealed no findings relevant to sinusitis.  In September 2011, the Veteran reported that he had been coughing, which kept him up at night.  He appeared "to feel miserable" and had raw-looking lymph nodes and pain on palpation over the frontal and maxillary sinuses.  In October 2011 the Veteran reported having a history of frequent sinusitis.  He was treated for headaches but reported having no sinus pain when the headaches occur.

The Veteran was afforded a VA examination in July 2011 by a physician who reviewed the claims file and medical records.  The examiner noted that the Veteran had a history of sinusitis while in the service in 1981 and that he had been on Flonase for a number of years for chronic allergic rhinitis.  He stated that the Veteran had also complained of headaches since service, although treatment records showed that they had only been present since after he underwent surgery for testicular cancer.  The Veteran reported that his last episode of sinusitis requiring antibiotics was two years ago and that in the last 12 months he missed 4 days of work due to sinusitis.  The examiner found that the Veteran had a perennial nasal allergy and that his current symptoms were nasal congestion, excess nasal mucous, and itchy nose.  On examination, he found no evidence of nasal disease or nasal obstruction.  The examiner diagnosed the Veteran with chronic allergic rhinitis without current sinusitis.  He stated that the Veteran did not have sinusitis and that there was no evidence of being treated for sinusitis in the last two years.  He also stated that the Veteran had a long history of allergic rhinitis symptoms, as he had been on nasal decongestants and other oral medications for allergies, but that there was no evidence of being treated for allergies while in service and that it was less likely than not that the Veteran's current allergic rhinitis is related to service.

In light of the foregoing evidence, the preponderance of the evidence weighs against granting service connection.  The above-cited evidence reveals no competent medical evidence or opinion indicating that the Veteran currently has, or has had, at any time during since he filed the current claim in May 2011, a diagnosis of chronic sinusitis.  The law specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C.A. § 1110; Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Federal statutes only permit payment for disabilities existing on and after the date of application for such disorders.  Id.  In the absence of proof of the presently claimed disability, there can be no valid claim.  Thus, where, as here, medical evidence indicates that the Veteran does not have a diagnosis of sinusitis, there is no valid claim for service connection.  See Brammer, 3 Vet. App. at 225; Gilpin v. West, 155 F. 3d 1353 (Fed. Cir. 1998).

The Board acknowledges the Veteran's assertions that he does have sinusitis and that he has been treated for it at the VA hospital, but the medical evidence of record does not support these assertions.  In September 2011, the Veteran complained of coughing, sputum, and feeling ill, and he was found to have tenderness over his sinuses, but no diagnosis of sinusitis was given at that time.  While the Veteran himself reported frequent sinusitis in October 2011, this does not constitute a probative medical finding that such a condition existed.  See LeShore v. Brown, 8 Vet. App. 406, 409 (1995) (A bare transcription of a lay history is not transformed into competent medical evidence merely because the transcriber is a medical professional.).  The July 2011 VA examiner found that the Veteran did not have sinusitis at that time and that there was no evidence that he had sinusitis in the past 2 years.  The Veteran reported at the July 2011 VA examination that the last time he had sinusitis requiring antibiotics had been two years earlier, although this is not shown in the VA treatment records.  The most recent recorded diagnosis of sinusitis is from January 1999, approximately 12 years earlier than the date the Veteran filed the current claim.  The Board finds that the opinion of the July 2011 VA examiner is supported by the evidence of record and is fully persuasive evidence on the current disability question.   See, e.g., Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993).  As a layperson without medical training or expertise, the Veteran is not competent to render a probative opinion on such a medical matter.  See Routen v. Brown, 10 Vet. App. 183, 186 (1997).  Hence, his lay assertions that he does currently have sinusitis have no probative value, and the opinion of the July 2011 VA examiner is afforded greater probative weight.

The July 2011 VA examiner did diagnose the Veteran with allergic rhinitis, and noted that he has been prescribed medication to treat this disorder.  The examiner opined, however, that this disorder was less likely than not related to service, as the Veteran had not been treated for allergies while in the service.  The examiner's opinion is, again, found to be a competent and highly probative medical opinion on the question of whether the Veteran's current nasal symptoms are related to his service.

The Veteran has asserted that the symptoms he is currently experiencing are the same as the symptoms he experienced during service and that they have continuously affected him since that time.  The Board does not, however, find these assertions of a continuity of symptomatology to be credible, as they are in conflict with the evidence of record.  The Veteran's service treatment records do include a report by the Veteran that he had frequent sinusitis, although this is attributed to a dental problem.  At the Veteran's 1988 Reserve examination, he denied ever having sinusitis or having chronic colds.  The Veteran's treatment records also do not support a finding that he has had continuous treatment for a sinus disorder, as he was last diagnosed with and treated for sinusitis in 1999, and the medication he has been taking has been noted both by his treating physician and by the VA examiner as being for a separate condition, allergic rhinitis.

As discussed above, while the Veteran is competent to report on matters observed or within his personal knowledge, as a layperson not shown to possess appropriate medical training and expertise, he is not competent to render a persuasive or competent medical opinion, as such requires medical expertise to determine such etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Hence, his assertions that he has had sinusitis or any other chronic sinus disorder during the period on appeal that is related to the symptoms he experienced in service, do not constitute competent and persuasive evidence in support of the claim for service connection.

In short, as there is no competent and credible evidence that the Veteran has a current diagnosis of sinusitis or that he has any other sinus disorder, including allergic rhinitis, that was incurred in or related to active duty service, the preponderance of the evidence is against the claim for service connection.  The Board therefore finds that the claim of entitlement to service connection for sinusitis must be denied.  In reaching the conclusion above the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the appellant's claim, that doctrine is not applicable.  38 U.S.C.A. § 5107(b); See Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Entitlement to service connection for sinusitis is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


